



COURT OF APPEAL FOR ONTARIO

CITATION: Marin v. Baiu, 2020 ONCA 444

DATE: 20200707

DOCKET: C67604

Doherty,
    MacPherson and Benotto JJ.A.

BETWEEN

Angela
    Marin  formerly Baiu

Applicant (Respondent in Appeal)

and

Lucian
    Baiu

Respondent (Appellant in Appeal)

Lucian Baiu, acting in person

Angela Marin, acting in person

Heard: in writing

On appeal from the judgment of Justice George MacPherson of the Superior
    Court of Justice, dated October 8, 2019.

REASONS FOR DECISION

[1]

This appeal is in relation to the dismissal of
    the appellants motion to vary child support. This court recently dismissed
    another appeal by the appellant arising from the dismissal of his motion to
    change another family law order: see
Marin v. Baiu
, 2019 ONCA 769.

[2]

The appellant moved to change his child support
    obligations with a retroactive reduction to May 2015. The motion judge
    concluded that his income had not changed for the years 2015, 2016 and 2017 but
    that there had been a change for 2018 and 2019.  The child support was adjusted
    accordingly.

[3]

The appellant alleges that the motion judge
    erred (i) in attributing income to him based on deposits made to his bank
    account; (ii) by not reducing his income by the amount equal to a four-week
    vacation for 2019; and (iii) by requiring him to secure the payments with life
    insurance. He also submits that the motion judge failed to answer his question
    about why he was not credited with a debt in the equalization payment.

[4]

The underlying matrimonial litigation has gone
    on for nearly nine years. The appellant has been twice to this court and his
    application for leave to appeal to the Supreme Court was dismissed. A recurrent
    theme in the various orders and the judgment is the appellants inadequate
    financial disclosure. The motion judge relied on the appellants corporate
    financial statements, income tax returns and bank statements to establish his
    income. It was open to him to do so.

[5]

Likewise, it was open to the motion judge to
    pro-rate his income on an annual basis without deducting a notional four-week
    holiday.

[6]

The life insurance provision was a term of the
    original judgment and remains outstanding. It was not a change ordered by the
    motion judge.

[7]

All issues regarding the equalization payment
    were
res judicata
having been the subject of the previous appeal. The issue
    was not properly before the motion judge.

[8]

The appeal is dismissed. If the parties do not
    agree on costs, they may exchange with each other and then provide to the
    court, written submissions limited to 3 pages within 15 days of the release of
    this decision.

Doherty
    J.A.

J.C.
    MacPherson J.A.

M.L.
    Benotto J.A.


